 

Case 4:20-cv-02104 Document 6-4 Filed on 07/13/20 in TXSD Page 1 of 18

AFFIDAVIT OF EDWARD R. RENSIMER, M.D., FACP

Dr. Edward Rensimer appeared in person before me today and stated under oath:

1. I am over the age of 18 and qualified to make this affidavit. I am a resident of the State of
Texas. I have no direct or indirect interest in the outcome of this case for which I am
offering observation, analysis, opinions, and testimony.

2. I am a medical doctor, certified in internal medicine and infectious diseases, and licensed

to practice medicine in the state of Texas.

General Overview of Data in Texas for COVID-19

3. As of Sunday, July 12, 2020, according to the Texas Department of State Health Services
(“TXDSHS”): a) there have been 258,658 confirmed and presumed cases of the
coronavirus (“COVID-19”) in Texas; b) Texas COVID-19 incidence rate — the number
of cases of a disease in the Texas divided by the Texas population of approximately
30,000,000 - is approximately 8 out of 1,000, or 0.8% confirmed with or presumed to have
COVID-19; and, c) there have been 3,192 confirmed or presumed deaths attributed to
COVID-19.

[Ref.: https://dshs.texas.gov/coronavirus/TexasCOVID1 9DailyCountyCaseCountData.xlsx]

4, As of Sunday, July 12, 2020 according to the TXDSHS, the overall Texas COVID-19
death rate - the number of deaths in Texas — 3,192 - attributed to the disease in Texas -
divided by the Texas population of approximately 30,000,000 — is approximately 1 out of
10,000 Texans or 0.01%.

[Ref. https://dshs. texas. gov/coronavirus/TexasCOVID19DailyCountyCaseCountData.xlsx ]
 

Case 4:20-cv-02104 Document 6-4 Filed on 07/13/20 in TXSD Page 2 of 18

General Overview of Data in Harris County for COVID-19

5. As of Sunday, July 12, 2020 according to the TXDSHS, there have been 43,939 confirmed
and presumed cases of COVID-19 in Harris County.

b) Harris County COVID-19 incidence rate — the number of cases of a disease in Harris
County divided by the Harris County population of approximately 5,000,000 - is
approximately 9 out of 1,000, or .009% confirmed with or presumed to have COVID-
19; and, c) there have been 425 confirmed or presumed deaths attributed to COVID-
19.

[Ref.: https://dshs.texas.gov/coronavirus/TexasCOVID1 9DailyCountyCaseCountData.xIsx]

6. As of Sunday, July 12, 2020 according to the TXDSHS, the overall Harris County
COVID-19 death rate - the number of deaths in Harris County — 425 - attributed to the
disease in Harris County - divided by the Texas population of approximately 5,000,000 —
is approximately 1 out of 10,000 or 0.01%.

[Ref. https://dshs.texas.gov/coronavirus/TexasCOVID19DailyCountyCaseCountData.xlsx ]

Analysis of COVID-19 Relative to the Flu in the United States

7. The United States Center for Disease Control (CDC) estimates that from October 1, 2019
~ April 4, 2020, there have been upwards of 56 million flu cases. This means that the U.S.
flu incident rate 56 million divided by 317,000,000 is 1 in 6 Americans or 17.6%. [Ref.
https://www.cde. gov/flu/about/burden/preliminary-in-season-estimates. htm]

8. The CDC estimates that there have been upwards of 740,000 hospitalizations and upwards
of 62,000 deaths due to this year’s flu. That is upwards of 344 deaths per day due to the flu
since October 1, 2019. The U.S. flu death rate - the number of deaths in the U.S. — 62,000

deaths due to the flu in the U.S. - divided by the U.S. population of 317,000,000 ~ is 1 in
 

Case 4:20-cv-02104 Document 6-4 Filed on 07/13/20 in TXSD Page 3 of 18

5000, or 0.02%. [Ref: https://www.cdc.gov/flu/about/burden/preliminary-in-season-
estimates. htm].

9. Compared to the U.S. flu incident rate of 1 in 6, or 17.6%, the Texas COVID-19 incident
rate is 8 in 1,000, or .08%. This means the incident rate of the flu in the U.S. is
approximately 220 times more than COVID-19 incident rate in Texas.

10. Compared to the U.S. flu death rate of .02%, the Texas COVID-19 death rate is 1 in
10,000, or .01%. This means the death rate due to the flu in the U.S. is nearly 2 times

more than the COVID-19 death rate in Texas.

Analysis of COVID-19 Relative to the Flu in the Texas

11. During the flu season in Texas 2018 - September 26, 2019, the TXDSHS reported that
there were 10,020 deaths due to pneumonia and flu (P&I). The Texas P&I incidence rate
was 0.034% or over 3 in 10,000. This is triple the current death rate for COVID-19.
There has been no lock down of the flu related illnesses. There was no lock down during
the 2018-2019 flu season, nor has there been any generalized lock down during any
previous flu season. [Ref.:
https://www.dshs.state.tx.us/IDCU/disease/influenza/surveillance/2019/19Wk390ct04.pd
f].

12. The record shows there have been no widespread closings of businesses, churches, schools
and public gatherings due to a flu epidemic in the U.S. since the Spanish flu epidemic of
1918, when it is estimated that 675,000 Americans died. The population of the U.S. in 1918

was 103,200,000. The death rate was 1 in 16 Americans or .6%.
 

13,

14.

15.

16.

 

Case 4:20-cv-02104 Document 6-4 Filed on 07/13/20 in TXSD Page 4 of 18

During the Obama administration the swine flu (H1N1) epidemic occurred between April
12, 2009 and April 10, 2010. The CDC estimated that there were 60,800,000 cases of the
swine flu in the U.S. and 12,469 deaths. President Obama did not declare a national
emergency until October 24, 2009, six (6) months after the swine flu (HIN1) had been
recognized. In this incident, there was no lock down.

If the incident rate and the death rate, as aforementioned, for the annual influenza infection
were the criteria for determining a public health hazard, and the basis for locking down
Texas, the COVID-19 rates being less, would not constitute COVID-19 as a public health
hazard, and therefore would not be a rational basis for a lock down.

If Americans and Texans were to react to the annual flu epidemic in the same way that
people are reacting to COVID-19, then all Americans would isolate themselves from
school, church services, work, and public gatherings for six (6) months annually during the
flu season. But this is not what has occurred, and something Americans or Texans have not
done.

Locking down and shutting down Texas and Harris County, based on the metrics available
to date on COVID-19, seems to be setting a new norm — a new standard - for determining
a public health hazard, and a new norm for the basis to shut down Texas. If this is the new
norm, a new paradigm will likely need to be created for the Texas and U.S. economy, if

they are to survive in their current form.

Standardizing Our “Concern” for Public Health
17.

The recent events provide an opportunity to develop a standard for modulating our
“concern” for public health — in general. Consider that every year upwards of 650,000

people worldwide die of respiratory illness related to the flu. That is 1,781 per day. A
Case 4:20-cv-02104 Document 6-4 Filed on 07/13/20 in TXSD Page 5 of 18

 

million and a half, or 4,109 per day, die of tuberculosis. Over 800,000 children die of
diarrhea annually—2,192 deaths per day. There are 200 million cases of malaria every year
and nearly 450,000 deaths. That is 1,232 deaths daily.

18. Below are some statistics about illness and death in the United States. These statistics may

vary; however, the error is likely to be no more than +/- 5% (“five-percent”)

¢ latrogenic (Medical Errors incl. Prescription Drugs): 780,000 deaths/yr, 2136/day

e Heart Disease: 650,000 deaths/yr, 1,772/day
e Cancer: 600,000 deaths/yr, 1,650/day
e Traffic Deaths: 37,000 deaths/yr, 100/day

e Traffic Injuries: 2.35 million/yr, 6,438/day

e Lung Infections: 160,000 deaths/yr, 438/day

e Stroke: 146,000 deaths/yr, 400/day

e Alzheimer’s: 121,000 deaths/yr, 332/day

© Diabetes: 84,000 deaths/yr, 230/day

e Flu: Ave. 50,000 deaths/yr, 278/day

e Kidney Disease: 51,000 deaths/yr, 140/day

e Suicides: 47,000 deaths/yr, 129/day

e Abortions: 800,000 deaths/yr, 2,192/day
e Opioid/Narcotic Overdoses: 47,000 deaths/yr, 129/day

e HIV/AIDS: 56,500 new cases/yr, 155/day

¢ STD Infections (gonorrhea, syphilis & chlamydia): 2.4 million cases/yr, 6,575/day
¢ Coronavirus (Jan. 21 — April 3, 2020): 6,593 deaths, 97/day

[Ref. :https://www.cdc.gov/nchs/fastats/leading-causes-of-death htm].

19. If one considers that there are approximately 2.4 million injuries from traffic accidents
every year, resulting in 37,000 deaths per year. That means there are 6,575 injuries per
day, and 100 deaths per day from traffic accidents. We as society no doubt acknowledge
that this is significant and ongoing public health issue. However, there appears to be neither
lock down orders being issued to stop driving nor outcry from our public health officials

about eliminating all motor vehicles and forcing Americans to only travel via bicycles and
 

Case 4:20-cv-02104 Document 6-4 Filed on 07/13/20 in TXSD Page 6 of 18

horses. There has been no statute or regulation to lower speed limits to a level as to virtually

preclude lethal outcome from motor vehicle accidents.

The Science

20.

21.

22,

When one rationally, with common sense, considers the current situation on COVID-19,
the mathematics simply do not add up. The reaction — or, more specifically the over-
reaction — is dissonant to the incident and death rates of COVID-19 situation, particularly
given the data on the annual and daily death rates of other public health events.

The reality is that it is the over-reaction of a weakened and dysfunctional immune system.
In fact, a true understanding of the immune system reveals that it is not just the pathogen
or virus which damages cells and tissues, but rather the over-reaction via a “cytokine
storm” of the individual’s own immune system attacking their own tissue and cells. The
modern science of the immune system informs us that it is the over-reaction of our OWN
weakened and dysfunctional immune system attacking tissues and cells of our own body
that harms and kills, versus the virus - be it COVID-19 or any other virus. In healthy
individuals, the immune system processes pathogens with a natural immune response that
is mild and non-lethal; however, in those who are immuno-compromised - elderly and
those with pre-existing conditions - their own immune systems may overreact or
underreact; and in the case of COVID-19, attacking lung epithelial cells and tissues leading
to hospitalization and mortality.

In the current situation with COVID-19, the infection inspires a “cytokine storm” in those
that have weakened and dysfunctional immune systems. As one ages, the immune system
has a tendency to become weakened. Indicative of this is that the more serious symptoms,

in the current situation, occur in those over the age of 60, who are debilitated and infirm,
Case 4:20-cv-02104 Document 6-4 Filed on 07/13/20 in TXSD Page 7 of 18

and those with pre-existing conditions, such as obesity, diabetes, heart disease, and chronic
lung disease. The older and sicker the individual, the more severe the disease tends to be.
Younger and healthier people are less likely to manifest serious symptoms, even if they are
infected. If they do have any symptoms, then they will be mild or moderate, and they will
recover. Up to 25% of those who have COVID-19 are without symptoms. As such, in
Harris County, the current COVID-19 cases are much more skewed to those under 40 years
old and so the mortality rate has actually declined somewhat, apparently due to the younger
age of those infected. Effective treatment should be focused on those who are ill, and
infection control measures focused on those at high-risk for severe illness and death.

23. Based on the principles of modern personalized medicine, one size does not fit all, and
from using our vast scientific understanding of pharmaceutical interventions, and infection
control measures, wearing masks, hand cleansing, and social distancing, we should
differentially support the four groups: COVID-19 positive, those in critical care, immune-
compromised individuals, and those who are healthy, by enabling them to support their
immune health, and end government lock downs and regulations for businesses, schools

and churches, so we can get our economy and lives back in order.

SIGNED w whey (3S a0n0,

Edward Rensimer, M.D., FACP

SIGNED under oath before me on “1 \i2 , 2020.

 

     
    
  

uti], MELISSA GARCIA MARTINEZ
“4.6% Notary Public, State of Texas

M4,

2

ee ase Comm. Expires 01-25-2023
“nts Notary 1D 131868576
SaRRDORNDURNNEDNN é
(SEAL) Nolo State of Texas

tes
a
al 7

 

 

    

 
 

Case 4:20-cv-02104 Document 6-4 Filed on 07/13/20 in TXSD Page 8 of 18

APPENDIX I

CURRICULUM VITAE
Edward R. Rensimer, M.D., FACP
Infectious Diseases
 

 

 

Case 4:20-cv-02104” Document 6-4 Filed On O77I37Z0 TT TXSD Page Forres

Edward Robert Rensimer, MD, FACP
Curriculum Vitae

 

June, 2020
BIRTHPLACE Philadelphia, Pennsylvania
ADDRESS
Office: Spring Valley Medical Plaza

9230 Katy Freeway, Ste 400
Houston, Texas 77055
Telephone: (713) 550-2000
Fax; (713) 973-0805
E-mail: err@traveldoc.com

EDUCATION

Undergraduate
27 May 71 B.A. Biology, cum laude

Temple University

Philadelphia, Pennsylvania

Postgraduate
29 May 75 M.D.

Temple University School of Medicine

1975 -76 Internship, Internal Medicine
Northwestern (University) Memorial Hospital
Chicago, Illinois

1976 ~ 78 Residency, Internal Medicine
Northwestern (University) Memorial Hospital

1979 ~ 81 Clinical/Research F ellowship,

Infectious Diseases

Division of Infectious Diseases

University of Texas Health Sciences Center
Houston, Texas

LICENSURE 13 June 79 Texas: F-5010
CERTIFICATIONS

1 July 76 National Board of Medical Examiners:
Diplomate

12 Sept.79 American Board of Internal Medicine:
Diplomate

9 Nov. 82 American Board of Internal Medicine
Infectious Diseases Subspecialty:
Diplomate

17 Oct. 98 CPR Certification

30 Jan.99 American Society of Tropical Medicine and Hygiene:
CTropMed® Certificate

May, 2007 The International Society of Travel Medicine:
Certificate in Travel Health®

UK Offshore Operators Association Limited

UKOOA Approved Doctors Listing
PIN: UKOOA/2001/446

Page 1 of 10
 

 

 

Case 4:2Z0-CV-UZ104 Documem o-4 Flector o77r37z0 in TXSD Page 10 of ts

Edward Robert Rensimer, MD, FACP
Curriculum Vitae
June, 2020
MEDICAL PRACTICE
July 78-79 Northwestern Memorial Hospital

Chicago, Illinois

Employee Health Service

Assistant Director

 

 

Emergency Department
Attending Physician
Adjunct Professor of Medicine

June-Oct.78 Blessing Hospital, Quincy, Illinois
Emergency Department

Feb.-June 78 —_St. Joseph Hospital, Joliet, Illinois
Emergency Department

Nov.78-June 79 American Telephone and Telegraph
Chicago, Illinois
Employee Health Services

Oct. 79-June 81 Eastway General Hospital
Houston, Texas
Emergency Department

Sharpstown General Hospital
Houston, Texas
Emergency Department

Feb.-June 81 Rosewood General Hospital
Houston, Texas
Emergency Department

Sept. 81-Present Private Practice:
Rensimer & Associates: Infectious Diseases/Internal Medicine

Sept. 90-Present International Medicine Center: International Medicine

 

- Director
HOSPITAL AFFILIATIONS STAFF POSITION
North Cypress Medical Center active
Methodist West Houston Hospital active
Houston Methodist St. Catherine’s LTAC consulting

PROFESSIONAL ACTIVITIES/APPOINTMENTS

1989 Chairman, Department of Internal Medicine
Memorial City Medical Center

Investigational Review Board
Memorial City Medical Center

1989 Pharmacy and Therapeutics Committee
West Houston Medical Center

X:\Rensimer\CV\Rensimer Professional CV 2020.doc Page 2 of 10
 

Pe OC Oe Ot DOCU] O-4 Filed on 07/13/20 in TXSD Page 11 of 18

Edward Robert Rensimer, MD, FACP

Curriculum Vitae
June, 2020

PROFESSIONAL ACTIVITIES/APPOINTMENTS (continued)

1994

1997-99

24-29 Sept. 97

19-25 Aug, 98

1997

1998

16 Nov. 98

17 Nov. 98

14 Nov. 01

Sept. 04

Sept. 04

March 05

 

Board of Directors Member-
EXCEL Independent Physicians’ Association

Medical Director
Western Atlas International

Western Geophysical Corporation
Medical Director Overseas Worksite Evaluation: jungle camps, mountain sites,
company medical facilities in Venezuela

Western Atlas International
Medical Director Overseas Evaluation: desert work
projects/medical operations in Egypt

EXCEL Independent Physicians’ Association
Utilization Management Committee Member

Manuscript Editor/Reviewer American Journal of

Tropical Medicine and Hygiene

Marine Survival Training Center
University of Southwestern Louisiana
Course: Systems of Offshore Survival

Western Atlas International Medical Director Offshore

Medical Operations Evaluation: helicopter flight to vessel Western Monarch
approximately 200 miles offshore in Gulf of Mexico to review ship’s hospital and
marine medical response systems

Memorial Hermann Healthcare System Emergency Services Coordinating Council
Member: Nuclear/Biological/Chemical Event Emergency Preparedness Subcommittee

Chairman, Medical Records Committee
Memorial Hermann Memorial City Hospital

Medical Executive Committee
Memorial Hermann Memorial City Hospital

Performance Improvement Committee
Memorial Hermann Memorial City Hospital

Exxon Mobil Bloodborne Pathogen (BBP) Crisis Project:

Emergently (12 hours) created and managed a comprehensive corporate medicine
response to hundreds of XOM employees potentially exposed to BBPs through
contaminated influenza vaccine injection cross-shared needles — through lectures, written
materials, and project-specific website launch (all over a 48hr. period).

Then organized proper arms-length (from company) mass BBP lab sceening and follow-
up counseling on positive reports over the subsequent 3 months. As a result, employee
panic was avoided and there were no lawsuits, to our knowledge, against the company
for medical or personal-injury negligence. BBP positives were handled optimally
without implication of the company (since there was no XOM causation established dut
to methodology set-up by Dr. Rensimer),

X:\Rensimer\CV\Rensimer Professional CV 2020.doc Page 3 of 10

 
 

Case 4:20-cv-02104 Document 6-4 Filed ON OTITSIZO TIT TAS Pet

 

Edward Robert Rensimer, MD, FACP

Curriculum Vitae
June, 2020

PROFESSIONAL ACTIVITIES/APPOINTMENTS (continued)

Oct. 05

March 06
Nov. 06
18 Dec. 07

Jan., 2010

Jan., 2010
Jan., 2010
Jan., 2010
Jan., 2010
Jan., 2010
2 May 2010

Jan., 2011
Jan., 2011
Jan., 2011

Jan., 201]

Jan., 2011
Feb., 2011
Oct., 2011
Jan., 2012
Jan., 2012

Oct., 2012

Medical Staff Bylaws Committee
Memorial Hermann Memorial City Hospital

Medical Informatics Committee
Memorial Hermann Memorial City Hospital

Town & Country Hospital/Stealth Limited Partners Hospital Venture Transition
Committee

Chief-of-Staff, Elect
Memorial Hermann Memorial City Hospital

Memorial Hermann Hospital System Board of Directors

MCMC Chief of Staff (elected)
Memorial Hermann Memorial City Hospital

MCMC Patient Care Committee/ ID
Memorial Hermann Memorial City Hospital

MCMC Cardiovascular Surgery Task Force
Memorial Hermann Memorial City Hospital

MCMC Palliative Care Task Force
Memorial Hermann Memorial City Hospital

MCMC OBS Task Force
Memorial Hermann Memorial City Hospital

Chairman, Disruptive/Impaired Physician Task Force
Memorial Hermann Memorial City Hospital

Chairman, Harris County Medical Society Council of Hospital Chiefs of Staff
Harris County Medical Society Executive Board Member
Houston Academy of Medicine Board of Trustees Member

Harris County Medical Society Alternate Delegate to the Texas Medical Association
House of Delegates: two-year term, 2011- 2012

Texas Medical Association Liason Committee: Committee on Infectious Diseases
AMA-OMSS 2011: Interim Education Comunittee Member
Texas Medical Association Patient-Physician Advocacy Committee Member (2 yrs)

Harris County Medical Society Health Information Technology Committee

X:\Rensimer\CV\Rensimer Professional CV 2020.doc Page 4 of 10

 
 

 

Case 4:20-CV-0Z104 ~~ Document 6-4 FRET ON OTT ILSTZO TIT PRS PSO

Edward Robert Rensimer, MD, FACP

Curriculum Vitae
June, 2020

PROFESSIONAL ASSOCIATIONS

PRESENTATIONS
Dec., 1980

 

Oct. 1993

8 Dec. 98

26 March 99

19 Feb. 01

24 Oct. 01

29 Oct. 01

26 Sept. 03

28 Oct. 92

Infectious Diseases Society of America
American Society for Tropical Medicine and Hygiene
American Medical Association

Texas Infectious Diseases Society

Harris County Medical Society - Western Branch
Texas Medical Association

College of Physicians of Philadelphia

American College of Physicians

American Society of Internal Medicine
International Society of Travel Medicine
National Association of Inpatient Physicians

American College of Physicians

Regional Meeting

Dallas, Texas

Research Paper: "Comparative Pharmacology of Chloramphenicol in Adults"

Abstract/Poster
Infectious Diseases Society of America Annual Meeting: New Orleans, LA
Title: Imported Malaria in the 1990s: A Report of 59
Cases from Houston, Texas
Authors; Moore TA, Tomayko, Jr JF, Wierman AM,
Rensimer ER, White, Jr AC.

Enron Board of Directors Presentation: Healthy Travel to India

Seventh Annual Conference, The Outpatient
Intravenous Infusion Therapy Association Educational
Session: Software Products to Enhance Your
Outpatient Ambulatory Therapy Practice

Ocean Energy, Houston

Travel Medicine Presentation: General information on communicable diseases and
methods of prevention

Memorial Southeast Hospital, Houston
Medical Staff Meeting
Lecture: Bioterrorism/Anthrax

Memorial Hermann Memorial City Medical Center
General Medical Staff Meeting
Lecture: Bioterrorism Overview

Vanco Energy, Houston

Travel Medicine Presentation: General information on communicable diseases and
methods of prevention

Health Talk Houston

Cable Channel 5

Host: David Mobley, M.D.

Subject: International Travel Medicine

X:\Rensimer\CV\Rensimer Professional CV 2020.doc Page 5 of 10
 

 

Case 4:20-cv-02104 Document 6-4 Filed OM O71TSt20 IT TAS Pa

Edward Robert Rensimer, MD, FACP

Curriculum Vitae
June, 2020

PRESENTATIONS (continued)

25 Sept. 09

25 Sept. 09

2 Oct. 09 —

14 Oct. 09
Aug. 15

15 Sept. 15

Schlumberger: Pandemic Novel A (HIN1) Influenza
MI-SWACO: Pandemic Novel A (H1N1) Influenza
Cobalt Energy: Pandemic Novel A (HIN]1) Influenza
ExxonMobil: Travel Medicine and Pandemic Flu
FUGRO: Ebola Pandemic

First Choice Urgent Care Clinics - Rabies

MEDIA PRESENTATIONS/EXPOSURE

28 Oct. 92

19 April 95

12 July 96

8 Oct. 96

11 Oct. 96

10 Dec. 00

26 Jan. 01

1 Oct. 01

7 April 02

13 June 02

X:\Rensimer\CV\Rensimer Professional CV 2020.doc

Voluntary Hospitals of America
Satellite Network
Televised broadcast to 350 hospitals in 47 states;
video distributed to 1200 hospitals
Topic: Information Integration: Gaining a Strategic Advantage
Sponsor: IBM
Participation: Panel expert- provided vision statement
on information systems integration in
healthcare environment in the 1990s

Houston Healthcare Hour

KSEV (700AM) Radio Talk Show
Host: _E. Rensimer, MD

Guest: John Stern, MD, Dermatologist

Houston Healthcare Hour
KSEV (700AM) Radio Talk Show
Host: _ E, Rensimer, MD

Presentation to Conoco’s Medical Directors
Company Physicians & Nurses
Topic: Multi-Drug Resistant TB/BCG Vaccine

Texas Bay Area Assn. Of Occupational Health Nurses
Topic: Update Adult Immunization

KPRC Radio 950AM Medical Talk Show
Topic: Influenza

Houston Healthcare Hour
KSEV (700AM) Radio Talk Show
Topic: Meningitis

Houston Healthcare Hour
KSEV (700AM) Radio Talk Show
Topic: Bioterrorism

The New York Times: The Practical Traveler —
When Sick Is Too Sick To Fly. Author, Hope Reeves,

Debra Duncan Talk Show/ABC TV.
International Medicine Issues

 

Page 6 of 10
 

Serre os ted orl 07/13/20 in TXSD

Page 15 of 18

Edward Robert Rensimer, MD, FACP

Curriculum Vitae
June, 2020

MEDIA PRESENTATIONS/EXPOSURE (continued)

Oct. 02

22 April 03

4 May 03

4 Sept. 05

27, 28 Oct. 05

13 March 06

1 May 09

1 May 09

3 May 09
11 Sept. 09

15 Oct. 09

24 Oct. 09
19 May, 2010

9 Sept., 2010

27 Sept., 2010
16 Oct., 2014

2 Feb., 2016

3 March, 2017

9 Jan., 2018

 

22 Jan., 2018

11 March, 2020

13 March, 2020

VAR enciman\CVRencimer Professinnal CV 9020.daoc

Houston Healthcare Hour

KSEV (700AM) Radio Talk Show

Topic: West Nile Virus

Houston Healthcare Hour

KSEV (700AM) Radio Talk Show

Topic: SARS (Severe Acute Respiratory Syndrome)

KPRC Radio 950AM: Hearsay Show
Topic: SARS, Smallpox, AIDS, International Medicine

KPRC Radio 950AM: Hearsay Show
TOPIC: HURRICANE KATRINA/LOUISIANA DISASTER — ID ISSUES

ExxonMobil Needlestick Exposure Crisis
Intervention Conferences/Response Protocol: 1100 — 1600 staff
Baytown Facility

KSEV (700AM) Radio Talk Show/Edd Hendee
TOPIC: Asian “Bird” Influenza

KSEV (700AM) “VOICE OF HOUSTON”/Edd Hendee
TOPIC: Swine Flu Pandemic

TV Cable Channel 5/39 News: Reporter Katishia Cosley; Swine Flu interview
KTRH 740 AM Radio: Dr. Joe Galati, “Your Health First”; Swine Flu interview
KSEV (700AM) “VOICE OF HOUSTON”/Ed Hendee

TOPIC: Healthcare Reform and the Medical Profession

KSEV (700 AM) “VOICE OF HOUSTON’/Ed Hendee
TOPIC: Healthcare Reform

1650 AM/Cyril Wolf, Moderator
TOPIC: Pandemic Flu
Great Day Houston, Channel 11, Debra Duncan: Travel Medicine

TV Cable Channel 5/39 News: Reporter Katishia Cosley: Community
Staphylococcal Infections

FOX TV News, Channel 9: Hand Sanitizers and staphylococcal infections
KTRK/ABC Channel 13: Disinfecting Agents for Handwishing

KTRH 700 AM Radio: Dr. Mobley with Methodist Health Talk: Zika Virus Outbreak
KHOU TV, Channel 11: Zika Virus Outbreak

KTRH 700 AM Radio; Influenza Epidemic

KTRH 700 AM Radio: Influenza Epidemic

abc13.com (ABC, Channel 13 News, Houston):
1 Hr. Online Interview and Public Townhall on Coronavirus-19 Pandemic

Interview for “To Dine or Not To Dine? What to Consider Amid Coronavirus
Concern”- Houston Food Finder

Page 7 of 10

 
 

 

 

Casé 4:20-CV-0Z104 ‘Docume 6-4 Fited on 0773/20 11 TXSD Page 16 of t8

Edward Robert Rensimer, MD, FACP
Curriculum Vitae
June, 2020

30 March, 2020 KTRH 740 AM Radio: COVID-19 Interview For Newscast
2 April, 2020 ABC Channel 13 News: COVID-19 Interview
3 April, 2020 KTRH 740 AM Radio: Michael Berry Show: 1 Hour Interview/ COVID-19
8 April, 2020 ABC 13 TV News: COVID-19 Rapid Tests
8 April, 2020 _ Adventure Journal- Dan Oko: COVID-19 and Exercise Equipment Decontanimation
22 April, 2020 ABC Channel 13 NEWS: COVID-19 RESURGENCE
4 May,2020 ABC 13 TV NEWS: COVID-19 Loosening Lockdown

24 June, 2020 ABC 13 TV NEWS: COVID-19 Testing

HONORS/AWARDS
June 67-May71 — Sears-Roebuck Foundation Academic Scholarship

27May71 _B.A. (Biology), cum laude, Temple University
May 88 _ Infectious Diseases Society of America Membership

3 Jan.91 Fellow American College of Physicians (FACP)

1991 Who's Who in Science and Engineering

Sept. 2003 H Texas Magazine, Issue 2: named on Houston’s “Super Docs” list (top
physicians in the city).

Sept., 2005  H Texas Magazine, Issue 2: named on Houston’s “Super Docs” list (top
physicians in the city),
U.S. PATENTS

December 1, 1998 U.S. Class 705/2; 705/3
No. 5,845,253: system and method for electronically recording patient-history
data about on-going physician care procedures

 

November 28, 2000 U.S. Class 705/2; 705/3

No. 6,154,726: system and method for recording patient history data about on-going

physician care procedures
UBLICATIONS

1. Rensimer ER, Ericsson CD, Pickering LK, Kramer WG.

Comparative clinical pharmacology of chloramphenicol succinate, palmitate, and base in adults,
Abstract. Clinical Research 1981; 29, No. 2: 394A.

2. — Lieber IH, Rensimer ER, Ericsson CD.
Campylobacter pericarditis in hypothyroidism. Am Heart J 1981; 102: 462-463.

3. Rensimer ER, Pickering LK, Ericsson CD, Kramer WG.
Sequential CSF concentration of chloramphenicol after administration of
oral chloramphenicol palmitate. Lancet 1981; 1: 165.

4, Murray BE, Rensimer ER, Dupont HL.
Emergence of high-level trimethoprim resistance in fecal

Escherichia coli during oral administration of trimethoprim or trimethoprim-sulfamethoxazole.
N Engl J Med 1982; 306: 130-135,

5. | Murray BE, Rensimer ER.

Transfer of trimethoprim resistance from fecal Escherichia coli isolated during a prophylaxis study in
Mexico, J Infect Dis 1983: 724-728,

X:\Rensimer\CV\Rensimer Professional CV 2020.doc Page 8 of 10
 

 

Case 4:20-cv-02104 Document 6-47 FCW OT OTT TSO eae aa

Edward Robert Rensimer, MD, FACP
Curriculum Vitae
June, 2020

Kramer WG, Rensimer ER, Ericsson CD, Pickering LK,
Comparative bioavailability of intravenous and oral
chloramphenicol in adults. J Clin Pharmacol 1984;24: 181-186,

Nelson DP, Rensimer ER, Burke CM, Raffing TA.
Cardiac legionellosis. Chest 1984; 86: 807-808,

Nelson DP, Rensimer ER, Burke CM, Raffing TA,
Legionella pericarditis without pneumonia. Arch Int Med 1985; 145: 926,

PUBLICATIONS (continued)

10.

11,

12,

13,

14,

Rensimer, ER,

Medical Care for International Visitors to the United States and Canada.

In: DuPont HL, Steffen R, eds, Textbook of Travel Medicine and Health, second edition.
Hamilton, ON: BC Decker 2001, Chapter 42.2: 490.494.

Rensimer, ER.
Physicians and Software. . . Why and How?
Texas Healthcare Magazine, Vol. 4, Issue 5 ; May, 2001,

Rensimer, ER.
Bioterrorism: Our Future/The Enemy Within.
Texas Healthcare Magazine, Vol. 5, Issue 3; November, 2001.

Rensimer, ER.
Of MRSA Boils and Spider Bites: How Disease is Society-Specific,
Houston Medical Journal, Vol. 1, Issue 4; August, 2003,

 

Rensimer, ER.

Marcus LC, Froeschle JE, Hill DR, Wolfe MS, Maus D, Connor B, Acosta AM, Rensimer ER, Roberts
A, Dardick K,

Safety of Typhim Vi Vaccine ina Postmarketing Observational Study. J Travel Med 2007; Vol 14,
Issue 6: 386-391,

X:\Rensimer\CV\Rensimer Professional CV 2020.doc Page 9 of 10
 

 

Case 4:20-cv-02104- Document 6-4 Filed on 07713720 TXSD Page f8 of 18

Edward Robert Rensimer, MD, FACP
Curriculum Vitae

June, 2020

PARTICIPATING INSURANCE PLANS*
Aetna Corsource Medicare
Affiliated Health Systems DirectCare America Multiplan
Affordable First Health PPO Pacificare
Alliance Fortis PPO NEXT
America’s Health Plan Government Employees (GEHA) Prinicipal Life PPO
Assurant Health Guardian Prudential
Blue Choice Health Smart PPO Texas True Choice
Blue Cross/Blue Shield Texas | HEC Select TriCare
Boone Chapman HHPO Trustmark PPO
Caring Physicians Network Humana United Healthcare
Cigna Lincoln National Workman’s Compensation

PARTICIPATING PROVIDER NETWORKS*

* These lists are comprehensive,

 

Beech Street * Multiplan
* Elder Health «
* Gulf Coast IPA s
* Health Administration Services .
* Heritage Physicians Network .

 

 

Edward R. Rensimer, MD, FACP

National Preferred Provider Network

Private Healthcare Systems (PHCS)

SelectCare — Memorial Clinical Associates, LPO
Three Rivers Network

but not complete. Not all possible insurance plans or provider networks are listed. Please contact the business office for details,

X:\Rensimer\CV\Rensimer Professional CV 2020.doc

Page 10 of 10

 
